Citation Nr: 0905707	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-28 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's application to reopen a previously denied claim of 
service connection for PTSD.  A July 2005 Board decision 
reopened the claim and remanded it for additional 
development.  The claim was again remanded in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.

After transfer of the appeal to the Board in June 2008, 
additional evidence pertinent to the Veteran's claim, 
including his most recent VA treatment records and lay 
statements, was received at the Board in August 2008.  There 
has been no RO readjudication in light of the newly received 
evidence.  Nor has a supplemental statement of the case been 
issued reflecting consideration of that evidence. 
Additionally, the Board notes that the Veteran did not submit 
a waiver of initial RO review with respect to the newly 
received evidence.  38 C.F.R. §§ 19.37, 20.1304 (2008).  The 
Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Board finds 
that a remand is necessary to ensure that VA has met its duty 
to assist and to ensure full compliance with due process 
requirements.

A remand is also warranted for the purpose of providing the 
Veteran with a new VA examination with respect to his claim.  
VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

The record reflects that the Veteran served in Vietnam and 
that his unit came under mortar attack in December 1969, a 
stressor that has been verified by the United States Army & 
Joint Services Records Research Center.  Nevertheless, on VA 
examination in April 2008, the examiner determined that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD related to his confirmed in-service stressor because he 
did not exhibit symptoms of persistent avoidance of traumatic 
stimuli, persistent reexperiencing of trauma, and numbing of 
general responsiveness and hyperarousal not present before 
the trauma.  Additionally, the examiner noted that the 
Veteran's poor social interaction and feelings of "being 
rejected by others" had existed prior to service and "may 
point to paranoid personality traits not related to military 
service."

Following the VA examination, additional VA medical records 
dated from March 2008 to July 2008 were associated with the 
claims folder.  Those VA medical records reflect in March 
2008 and July 2008, the Veteran was treated for episodes of 
anxiety, depression, and sleep disturbances.  He also 
complained of poor motivation, lack of interest in daily life 
activities, shortness of breath, and flashbacks to the 
traumatic events he experienced in Vietnam.  Based on the 
Veteran's reports, the VA treating provider repeatedly 
diagnosed him with chronic PTSD.  The most recent diagnosis 
is dated in July 2008.  Significantly, however, the VA 
treating provider did not specify that her diagnosis of 
chronic PTSD were based on the criteria of DSM-IV.  Nor did 
she indicate that she had reviewed the Veteran's claims 
folder.

Where there is a question as to whether a diagnosis is in 
accord with applicable DSM criteria, further clarification is 
needed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, while the most recent clinical evidence of record 
contains a diagnosis of PTSD, the VA physician did not 
indicate that her diagnosis was based on the criteria of DSM-
IV.  Accordingly, the Board finds that an additional 
examination and opinion is needed to determine whether the 
Veteran currently meets the DSM-IV criteria for a diagnosis 
of PTSD based upon a confirmed in-service stressor.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, the Board notes that the VA physician who 
diagnosed the Veteran with PTSD did not indicate that she had 
reviewed the Veteran's claims folder, including his service 
medical records and other relevant treatment records.  To 
ensure a thorough examination and evaluation, the Veteran's 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2008).  Therefore the claim must be remanded 
for a VA examination with a review of the claims folder.  

Finally, the record reflects that the symptoms which the 
Veteran has attributed to his Vietnam service have resulted 
in multiple psychiatric diagnoses in addition to PTSD, 
including atypical psychosis, not otherwise specified, and 
generalized anxiety disorder.  Because it is unclear to the 
Board whether the Veteran may have other psychiatric 
disorders that are related to his military service, a remand 
for an additional VA examination and opinion is necessary in 
order to fully and fairly assess the merits of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination with an 
examiner who has not previously 
examined him in order to determine the 
nature, extent of severity, and 
etiology of any psychiatric disability 
which may be present, to include PTSD.  
The claims folder should be sent to the 
examiner for review and the examination 
report should note that review.  All 
findings and conclusions should be 
supported by a rationale.  The examiner 
should reconcile the opinion with all 
other clinical evidence of record, 
including the April 2008 VA examiner's 
opinion indicating that the Veteran did 
not have PTSD related to confirmed in-
service stressors and the VA treatment 
records reflecting diagnoses of chronic 
PTSD, generalized anxiety disorder, and 
psychosis, not otherwise specified.  
Specifically, the examiner should 
provide an opinion as to the following:

a.  State whether or not each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If a 
diagnosis of PTSD is warranted, 
state whether or not that diagnosis 
is the result of inservice 
stressors.  

b.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, provide an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is 
at least as likely as not (50 
percent probability or greater) that 
any currently demonstrated 
psychiatric disorder is related to 
the Veteran's military service.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

